DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 9, Applicant argues that Kayama fail to disclose “controlling the output current provided by the supply voltage depending on a difference between a reference voltage and the supply voltage, control of the output current maintaining a magnitude of the DC voltage.” The examiner, however, does not agree with the Applicant. Kayama (figures 4-6) disclose controlling the output current (Ilimit) provided by the supply voltage depending on a difference between a reference voltage (Voffset + VREF_U) (and the supply voltage (input voltage VIN and input voltage detection signal VIN_DIV) (when VIN_DIV < Voffset + VREF_U, V_limit = VIN_DIV - Voffset , see Equation (2); column 17, line 17 – column 18, line 35; and when VIN_DIV > Voffset + VREF_U, V_limit = VREF_U , see Equation (3); column 18, line 38 – column 19, line 12; and the output current at node T4, Ilimit = M x V_limit/R_limit, see figure 5. The output current Ilimit depends on the V_limit; therefore, the output current Ilimit is also controlled depending on a difference between a reference voltage and the supply voltage). And Kayama (figure 6) shows control of the output current maintaining a magnitude of the DC voltage (column 19, line 13 –column 20, line 67). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9-21, 25-28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kayama (US 9,343,950).
Regarding claim 1, Kayama (figures 1-2 and 4-6) disclose a circuit comprising: an NFC (Near Field Communication) antenna (25) operative to produce an antenna voltage; an NFC circuit  connected to the NFC antenna (column 3, lines 39-44; and column 8, lines 15-18), the NFC circuit including a supply circuit (battery 26) operative to generate, from the antenna voltage, a DC voltage to power the NFC circuit; and supplemental power supply circuitry coupled to the NFC antenna, the supplemental power supply circuitry including: a rectifier circuit (211) coupled to the NFC antenna for receiving the antenna voltage, the rectifier circuit operative to generate a rectified voltage from the antenna voltage, a filter (capacitor at T1) coupled to an output of the rectifier circuit, the filter operative to produce a supply voltage via filtering the rectified voltage; a current limiting device (21241) coupled between the filter and an output node (T3 and T4), the current limiting device operative to limit an output current (Ilimit) provided at the output node to a load depending on a control signal; and a control circuit operative to: i) receive the supply voltage (input voltage VIN and input voltage detection signal VIN_DIV) and a reference voltage (Voffset + VREF_U), and ii) generate the control signal depending on a difference between the reference voltage and the supply voltage (column 5, line 62 -column 7, line 28; and column 14, line 28 - column 19, line 12; when VIN_DIV < Voffset + VREF_U, V_limit = VIN_DIV - Voffset , see Equation (2); and when VIN_DIV offset + VREF_U, V_limit = VREF_U , see Equation (3); and the output current at node T4, Ilimit = M x V_limit/R_limit, see figure 5).
Regarding claim 2, Kayama disclose wherein the current limiting device has a controllable resistance (Rlimit) which depends on the control signal; and wherein the control circuit is operative to generate the control signal such that the supply voltage does not fall below the reference voltage (column 19, lines 3-33).
Regarding claim 3, Kayama disclose wherein the current limiting device includes a transistor (MP1) (column 19, lines 17-24).
Regarding claim 4, Kayama (figure 5) disclose wherein the control circuit includes a difference amplifier operative (212411) to amplify a signal representing the difference between the reference voltage and the supply voltage (column 17, line 17 - column 19, line 12).
Regarding claim 6, Kayama discloses wherein the reference voltage is controlled in accordance with a configuration signal (column 17, line 18 - column 19, line 12).
Regarding claim 9, Kayama (figures 1-2 and 4-6) discloses a method comprising: generating a supply voltage (DC input voltage VIN) via rectifying (rectifier 211) and filtering (capacitor at T1) an antenna voltage received from an NFC (Near Field Communication) antenna (25) the antenna voltage used to produce a DC voltage to power an NFC circuit (column 3, lines 39-44; and column 8, lines 15-18); via the supply voltage, providing an output current (Ilimit) to a load (T4 and T3 to Battery 26); and controlling the output current provided by the supply voltage depending on a difference between a reference voltage (Voffset + VREF_U) and the supply voltage (input voltage VIN and input voltage detection signal VIN_DIV) (column 5, line 62 – column 7, line 28; and column 14, line 28 – column 19, line 12; when VIN_DIV < Voffset + VREF_U, V_limit = VIN_DIV - Voffset , see Equation (2); and when VIN_DIV > Voffset + VREF_U, V_limit = VREF_U , see Equation (3); and the output current at node T4, Ilimit = M x V_limit/R_limit, see figure 5), control of the output current maintaining a magnitude of the DC voltage (see figure 6; column 19, line 13 – column 20, line 67).

Regarding claim 11, Kayama discloses wherein controlling the output current includes: limiting the output current provided to the load based on a control signal (column 14, line 66 - column 15, line 22).
Regarding claim 12, Kayama discloses producing the control signal based on the difference between the reference voltage and the supply voltage (column 17, line 17 - column 19, line 12).
Regarding claim 13, Kayama discloses controlling the output current based upon a respective control signal applied to a current limiter that provides conductivity between the supply voltage and the load (SW2 to T3 and load battery 26; column 16, line 50 - column 19, line 12).
Regarding claim 14, Kayama (figures 4 and 5) discloses wherein controlling the output current includes applying the control signal to a respective switch (SW2) (column 16, line 50 - column 19, line 12).
Regarding claim 15, Kayama discloses wherein controlling the output current includes deriving a control signal based upon a magnitude of the supply voltage (column 15, line 24 - column 19, line 12).
Regarding claim 16, Kayama (figures 4 and 5) discloses wherein controlling the output current includes applying the control signal to a respective switch (SW2) controlling conveyance of the supply voltage to the load (column 16, line 50 - column 19, line 12).
Regarding claim 17, Kayama (figures 1-2 and 4-6) discloses an apparatus comprising: a power supply circuit operative to: generate a supply voltage from an antenna voltage received from an NFC (Near Field Communication) antenna (25), the antenna voltage powering an NFC circuit coupled to the NFC antenna (column 3, lines 39-44; and column 8, lines 15-18); via the supply voltage, providing an output current to a load (T4 and T3 to Battery 26), the load being independent of the NFC circuit; and IN and input voltage detection signal VIN_DIV) and a magnitude of a reference voltage (Voffset + VREF_U) (column 5, line 62 – column 7, line 28; and column 14, line 28 – column 19, line 12; when VIN_DIV < Voffset + VREF_U, V_limit = VIN_DIV - Voffset , see Equation (2); and when VIN_DIV > Voffset + VREF_U, V_limit = VREF_U , see Equation (3); and the output current at node T4, Ilimit = M x V_limit/R_limit, see figure 5).
Regarding claim 19, Kayama discloses wherein the power supply circuit is further operative to decrease a magnitude of the output current to the load (Ilimit) in response to detecting that the magnitude of the supply voltage (VIN_DIV) is less than the magnitude of the reference voltage (Voffset + VREF_U) (when VIN_DIV < Voffset + VREF_U, V_limit = VIN_DIV - Voffset , see Equation (2), column 17, line 17 – column 18, line 35).
Regarding claim 20, Kayama discloses wherein control of the output current provided by the supply voltage to the load depending on the difference between the magnitude of the supply voltage (VIN_DIV) and the magnitude of the reference voltage (Voffset + VREF_U) is operative to ensure availability of sufficient power from the antenna voltage to power the NFC circuit (column 19, line 13 – column 20, line 67).
Regarding claim 21, Kayama discloses wherein the magnitude of the reference voltage represents a minimum voltage needed to sufficiently power the NFC circuit (figure 6, column 19, line 13 – column 20, line 67).
Regarding claim 25, Kayama discloses wherein the output current provided by the supply voltage to the load represents excess power available from the antenna voltage that is not needed to power the NFC circuit (column 8, lines 15-18; and column 9, lines 46-55).
Regarding claim 26, Kayama discloses wherein the reference voltage is set to a desired setting of the DC voltage (figure 6, column 19, line 13 – column 20, line 67).

Regarding claim 28, Kayama discloses wherein the magnitude of the reference voltage represents a minimum voltage of the DC voltage needed to sufficiently power the NFC circuit (figure 6, column 19, line 13 – column 20, line 67).
Regarding claim 30, Kayama discloses wherein controlling the output current includes: decreasing a magnitude of the output current to the load in response to detecting that a magnitude of the supply voltage (VIN_DIV) is less than a magnitude of the reference voltage (Voffset + VREF_U) (when VIN_DIV < Voffset + VREF_U, V_limit = VIN_DIV - Voffset , see Equation (2), column 17, line 17 – column 18, line 35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kayama in view of Ben-Shalom et al. (US 9,124,121).
Regarding claim 5, Kayama discloses the apparatus of claim 1 above. In addition, Kayama (figure 4) disclose the filter includes a capacitor (capacitor at Tl). Kayama does not specifically disclose wherein the rectifier circuit includes a bridge rectifier. However, in an analogous field of endeavor, Ben-Shalom et al. (figure 2a) disclose a rectifier circuit (2330) includes a bridge rectifier (column 4, lines 7-22). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the bridge rectifier of Ben-Shalom et al. to the rectifier of the apparatus of Kayama as a system design preference for serving the same function as to convert AC voltage to DC voltage for powering the load.
Regarding claim 7, Kayama discloses the apparatus of claim 1 above. In addition, Kayama also discloses the circuit implemented on a semiconductor integrated circuit (column 1, lines 14-19). Kayama does not explicitly disclose wherein the NFC circuit is an integrated circuit arranged in a first chip; and wherein the supplemental power supply circuitry is an integrated circuit disposed in a second chip. However, in an analogous field of endeavor, Ben-Shalom et al. (figures 2a and 2b) disclose the NFC circuit is an integrated circuit arranged in a first chip (2050); and wherein the supplemental power supply circuitry is an integrated circuit disposed in a second chip (2030) (column 3, line 55 - column 4, line 60). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt teaching of Ben-Shalom et al. to the apparatus of Kayama as a system design preference for arranging the components of the apparatus on the integrated circuit.
Regarding claim 8, Kayama and Ben-Shalom et al. disclose the apparatus of claim 7 above. In addition, Ben-Shalom et al. disclose wherein the first chip (2050), the second chip (2030), and the NFC antenna (2020) are disposed on the same circuit board (2100) (column 3, line 55 - column 4, line 60).

Allowable Subject Matter
Claims 18, 22-24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, Kayama discloses the apparatus of claim 17. However, Kayama fail to further disclose the apparatus above wherein the power supply circuit is further operative to increase a magnitude of the output current to the load in response to detecting that the magnitude of the supply voltage is greater than the magnitude of the reference voltage.
Regarding claims 22 and 23, Kayama discloses the apparatus of claim 17. However, Kayama fail to further disclose the apparatus above wherein the NFC circuit includes a controller operative to control the magnitude of the reference voltage.
Regarding claim 24, Kayama discloses the apparatus of claim 17. However, Kayama fail to further disclose the apparatus above wherein the NFC circuit includes a power circuit operative to convert the received antenna voltage into a DC voltage operative to power the NFC circuit; and wherein the NFC circuit includes a controller operative to control the magnitude of the reference voltage, the magnitude of the reference voltage indicating a desired magnitude of the DC voltage for powering the NFC circuit.
Regarding claim 29, Kayama discloses the method of claim 9. However, Kayama fail to further disclose the method above wherein controlling the output current includes: increasing a magnitude of the output current to the load in response to detecting that a magnitude of the supply voltage is greater than a magnitude of the reference voltage.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645